Citation Nr: 1038434	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability.

2.  Entitlement to service connection for residuals of a skull 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. R.N.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to February 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously before the Board in September 2009, when 
the issues remaining on appeal were remanded for additional 
development.  The directed VA examination concerning the 
Veteran's claim of entitlement to service connection for 
residuals of a skull injury has been completed and the December 
2009 VA examination report is now of record.  With regard to that 
issue, the Board finds that the directives of the September 2009 
remand have been substantially complied with.

The Veteran testified at a Board hearing at the RO in April 2009.  
A transcript of this hearing is of record.

The issue of entitlement to service connection for an acquired 
psychiatric disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently suffer from any disability of the 
skull or residuals of skull injury.


CONCLUSION OF LAW

A chronic skull disability, to include claimed residuals of 
injury to the skull, was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in a letter dated in April 2006.  Moreover, in this letter, the 
appellant was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that this letter was sent to the 
appellant prior to the August 2006 rating decision currently on 
appeal.  The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely VCAA letter sent in April 2006 provided 
the notice contemplated by Dingess.  The appellant was provided 
with notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that may 
be granted, and this letter explained how VA determines 
disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service, 
private, and VA reports, have been obtained.  The Board notes 
that the Veteran's records in the possession of the Social 
Security Administration (SSA) have been obtained and associated 
with the claims file.

The Veteran has been afforded a VA examination to evaluate the 
nature and etiology of the claimed disabilities in this appeal; 
the pertinent December 2009 VA examination report is of record.  
The Board finds that the VA examination report of record contains 
competent medical analysis and discussion informed by the medical 
history together with interview and inspection of the Veteran.  
The VA examination report of record provides probative medical 
evidence adequately addressing the issue decided below.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.



Analysis

The Veteran claims entitlement to service connection for 
residuals of a skull injury.  The Veteran contends that he 
suffered an injury to his skull during an in-service motor 
vehicle accident, and that he currently suffers from chronic 
physical and psychological residuals from that head injury.  The 
Board notes that the Veteran is already separately service 
connected for scarring around his forehead associated with the 
in-service accident.  The Board also notes that the Veteran's 
separate claim of entitlement to service connection for an 
acquired psychiatric disability is a distinct issue which is 
addressed in the remand portion of this decision.  The issue 
currently addressed by the Board is the Veteran's claim of 
entitlement to service connection for chronic physical residuals 
of the injury to the Veteran's skull.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When this matter was previously before the Board in September 
2009, the Board granted the Veteran's petition to reopen this 
claim of entitlement to service connection.  The Board noted that 
while none of the newly received evidence at that time appeared 
to clearly address a skull injury, service treatment records do 
document the in-service motor vehicle accident, and the Veteran 
has consistently contended that he suffered a skull injury in 
that accident.  The Veteran's claim was reopened and the issue 
was remanded for additional development of the evidence.

In this case, the Board finds that the probative evidence of 
record shows that the Veteran is not diagnosed with any current 
chronic skull disability or residual of skull injury which may be 
etiologically related to military service.  Although the in-
service motor vehicle accident is well documented, there are no 
current chronic residuals of skull injury diagnosed in the 
Veteran to permit a grant of service connection.

The Veteran's service treatment records document that the Veteran 
was in a motor vehicle accident in October 1990.  Emergency room 
treatment notes and follow-up treatment notes document various 
associated injuries, but no indication of any skull fracture or 
skull injury is presented at any time.  The reports do indicate 
that the Veteran had some manner of wound or involvement of the 
scalp and forehead, but with no suggestion of a skull fracture or 
other manner of significant skull injury.  Scarring associated 
with a wound to the forehead has already been separately service 
connected.  The Board also notes that earlier, in June 1989, 
service treatment records document that the Veteran suffered a 
laceration above the left eye when a 5 pound weight from an 
antenna fell and struck the Veteran; at that time, also, there 
was no suggestion of skull fracture or significant skull injury.  
The service treatment records otherwise do not show any 
suggestion of skull fracture or significant injury to the skull.

A VA examination was sought to review the available information, 
examine the Veteran, and obtain a competent medical opinion 
addressing whether the Veteran currently suffers from any skull 
disability or residuals of injury to the skull which may be 
etiologically linked to the Veteran's military service.  A 
December 2009 VA examination report addressing this issue is now 
of record.  The VA examination report was authored by a competent 
medical professional informed by review of the claims file plus 
direct interview and inspection of the Veteran.  The examiner 
found that there was no documentation indicating any skull injury 
or skull bone fracture or any chronic disability related to a 
skull injury during service or proximately following service.  
The examiner acknowledged that the Veteran was involved in a 
motor vehicle accident during service, but noted that no skull 
fracture or any related problem associated with any skull injury 
was diagnosed or treated.  The examiner explained that the 
Veteran had a scar on the forehead from a branch or an object 
cut, but without skull injury.  The examiner observed that the 
Veteran does not currently take any medication for any skull 
injury, and the examiner explained that the Veteran's August 2009 
scalp surgery was for a sebaceous cyst that is unrelated to 
service.

Significantly, the medical doctor conducting the December 2009 VA 
examination "was not able to find any evidence of skull 
fracture, no skull depression or tenderness.  No bony 
abnormalities noted."  The doctor concluded that "[t]here is no 
evidence of a medical disability or condition which can be 
related to a claimed skull injury in the service."

The Board finds that the Veteran does not currently have any 
current chronic skull disability, to include any residuals of a 
past skull injury.  The Court has indicated that in the absence 
of proof of a present chronic disability, there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The VA examiner in December 2009 found no evidence 
of any current pertinent chronic disability involving the 
Veteran's skull.

The Board has reviewed the entirety of the evidence of record but 
finds that there is no other evidence of record which probatively 
contradicts the findings presented in the most probative evidence 
discussed above with regard to the issue on appeal.  The Board 
acknowledges that the claims-file contains a quantity of other 
medical records, but none of the information in these records 
pertinently contradicts the conclusions or cited rationales of 
the evidence found to be most probative in the discussion above.

While acknowledging the Veteran's belief that he should be 
diagnosed with some manner of skull disability which may be 
etiologically related to his military service, it is well 
established that as a lay person, the Veteran is not considered 
capable of opining as to the diagnosis or etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Veteran is certainly competent to testify as to symptoms that are 
apparent to his lay sensitivities or are non-medical in nature; 
however, he is not competent to render a medical diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are 
not conditions capable of lay diagnosis).  The only clear 
pertinent medical determination of record is provided by the VA 
examiner in December 2009, and it indicates that the Veteran is 
not currently diagnosed with any pertinent chronic disability 
involving his skull.

Although the Veteran contends that he has a chronic skull 
disability related to military service, he has not been shown to 
possess the requisite training or credentials needed to make such 
diagnosis.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  No clinically confirmed 
diagnosis of a chronic skull disability is shown in the claims-
file, and the December 2009 VA examination report shows no 
pertinent current chronic skull disability currently.  As the 
most probative evidence shows that there is no current clinical 
diagnosis, service connection must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof 
of the presently claimed disability, there can be no valid 
claim).  In sum, the Board finds that service connection is not 
warranted for a skull disability in this case.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, the 
Veteran has asserted that he suffered a head injury during 
service which caused chronic disability.  However, although the 
Veteran's in-service motor-vehicle accident and general medical 
health are well documented in his service-treatment records, no 
chronic skull disability was diagnosed during service nor is any 
skull disability medically detectable currently.  The Veteran has 
alleged that he suffers from psychiatric symptoms that may be 
indirectly related to an in-service head injury, and those 
contentions are addressed in a different issue on appeal 
(remanded below).  Additionally, lay statements of record refer 
to already service-connected scarring on the Veteran's head.  
Otherwise, with regard to the claim of entitlement to service 
connection for a disability of the skull or residual of skull 
injury, there is no reported symptomatology which has been 
medically linked to injury to the Veteran's skull nor is there 
any current diagnosed disability of the Veteran's skull.  Thus, 
no there is no basis for finding any continuity of pertinent 
symptomatology based upon lay testimony in this case.

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran is not currently diagnosed with any pertinent chronic 
skull disability which may be etiologically linked to military 
service.  As such, the Board finds that a preponderance of the 
evidence is against the claim for service connection for a skull 
disability, to the extent that the evidence shows that the 
Veteran does not have pertinent current chronic skull disability.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection is not warranted for residuals of a skull 
injury.  To this extent, the appeal is denied.


REMAND

A December 2009 VA psychiatric examination report is now of 
record, and was directed by the Board's September 2009 remand as 
essential development to permit informed appellate review of the 
claim of entitlement to a psychiatric disability.  However, the 
Board finds that the December 2009 VA psychiatric examination 
report does not adequately resolve the key medical/psychiatric 
questions in this case.  The Board directed that the examination 
report offer an opinion as to whether it is at least as likely as 
not (a 50% or higher degree of probability) that any current 
psychiatric disability is causally related to the Veteran's 
active duty service, to include the in-service motor vehicle 
accident.  The resulting December 2009 VA examination report 
provides a clear discussion of whether the Veteran's currently 
diagnosed psychiatric pathology may be related to an in-service 
motor vehicle accident, but the examination report does not 
adequately address the essential question of whether the 
Veteran's psychiatric pathology may otherwise be etiologically 
linked to service or may have had onset during military service.

Specifically, the examiner discusses his finding that the Veteran 
"would seem to have a history of mental health problems which 
predated military service and there are notes within the military 
records suggesting some difficulties with the veteran[']s 
service."  The examiner then states that "none of these are 
sufficient to establish that the individual was manifesting a 
diagnosable mental illness of the severity which he now suffers 
from while he was in military service."  This discussion does 
not address this critical issue adequately.  In order to properly 
resolve this appeal, the Board must determine whether the 
Veteran's psychiatric pathology had onset during service.

The December 2009 VA examination report merely indicates that the 
Veteran's service treatment records show 'some difficulties' 
during service that were not sufficient to show 'mental illness 
of the severity which he now suffers from.'  The critical 
question, however, is whether the Veteran's current psychiatric 
pathology had onset during service or is otherwise etiologically 
linked to service.  The examiner's opinion that the evidence does 
not show in-service psychiatric pathology of the same severity as 
the Veteran currently suffers from does not resolve the essential 
question.  In fact, while not explained clearly enough to resolve 
the matter at this time, the examiner's opinion appears to 
suggest that the Veteran may have had manifestations of his 
current psychiatric pathology during service.

Furthermore, the Board notes that the December 2009 VA examiner's 
discussion makes the significant comment that the examiner 
considered that the Veteran "would seem to have a history of 
mental health problems which predated military service."  The 
Board notes that the Veteran's service entrance examination 
report does not appear to show any indication of a diagnosed 
psychiatric disability, and the Board observes in passing that 
the Veteran may be entitled to the presumption of soundness with 
regard to his psychiatric health as of the time of his entrance 
to military service.  The December 2009 examiner does not 
identify or discuss any evidence concerning the observation that 
the Veteran may have had pre-existing 'mental health problems' 
prior to service, and there is inadequate discussion to permit 
the Board to resolve the confusion presented in this case.  It is 
unclear from the December 2009 VA examination report whether the 
examining expert believed that the Veteran's current psychiatric 
pathology pre-existed military service (and, if so, the basis for 
such a conclusion is unclear), whether it manifested during 
service (regardless of the level of severity), or whether its 
earliest onset occurred after military service.

Therefore, this issue must be remanded to obtain the requisite 
clarification and additional information to permit informed 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to 
the author of the December 2009 VA 
psychiatric examination report, if available, 
to author an addendum to address unanswered 
questions and clarify the information 
previously presented.  If that examiner is 
unavailable, the Veteran should be scheduled 
for an appropriate VA examination to 
ascertain the etiology of current psychiatric 
disability.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests should 
be accomplished.  Any diagnoses of 
psychiatric disability should be clearly 
reported.  The examiner is asked to respond 
to the following:

a)  As to any current psychiatric 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disability is 
causally related to the Veteran's active 
duty service.

b)  The December 2009 VA psychiatric 
examination report found that the Veteran 
was not shown to have had a diagnosable 
mental illness during service of the 
severity which he now suffers from, 
however a clear determination is required 
as to whether the Veteran's current 
psychiatric disability had onset or 
manifested during service in any manner, 
regardless of severity.  The examiner 
should clearly explain whether it is at 
least as likely as not that the Veteran's 
current psychiatric pathology manifested 
during service in any manner, regardless 
of severity.

c)  The examiner is asked to specifically 
identify any and all evidence the examiner 
considers to be indicative of 
manifestations of psychiatric disability 
during military service.  (The prior 
December 2009 VA psychiatric examination 
report suggested that there is evidence of 
pertinent in-service difficulties.)  

d)  If the examiner believes that the 
Veteran's current psychiatric pathology 
had its initial onset prior to the 
Veteran's military service, the examiner 
should expressly so state and discuss the 
pertinent evidence considered in drawing 
this conclusion.  The examiner should also 
specifically indicate whether it is 'clear 
and unmistakable' that the Veteran's 
current psychiatric disability preexisted 
military service.

It is imperative that a rationale be offered 
for all opinions.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim on appeal under a 
merits analysis.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


